Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiffs David Bernard Frank, an infant, by Morris Frank, his guardian ad litem, and Anna Frank stipulate to reduce the judgment as entered in favor of the plaintiff David Bernard Frank, an infant, to the sum of $6,181.20, and the judgment as entered in favor of the plaintiff Anna. Frank to the sum of $2,500; in which event the judgment as so modified is affirmed, without costs. No opinion. Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Cohn, J., dissents and votes to affirm.— Settle order on notice.